CASE LOMBARDI & PETTIT
A LAW CORPORATION

TED N. PETTIT                             4287-0
Email: tnp@caselombardi.com
MARIA AMPARO V. MCCORMICK                 10623-0
Email: mav@caselombardi.com
Pacific Guardian Center, Mauka Tower
737 Bishop Street, Suite 2600
Honolulu, Hawaii 96813
Phone: (808) 547-5400 | Fax: (808) 523-1888

Attorneys for Defendant
Tianjin Dinghui Hongjun Equity Investment Partnership

             IN THE UNITED STATES BANKRUPTCY COURT

                          FOR THE DISTRICT OF HAWAII

In re:                                   Case No. 21-00094
                                         (Chapter 11)
PACIFIC LINKS U.S. HOLDINGS,             (Jointly Administered)
INC., a Delaware Corporation,

             Debtor and
             Debtor in Possession.

This Adversary Proceeding relates to:

ALL CASES

PACIFIC LINKS US HOLDINGS,               Adversary Proceeding No. 21-90009
INC.; HAWAII MVCC LLC
HAWAII; MGCW LLC; MDRE                   DEFENDANT TIANJIN DINGHUI
LLC; MDRE 2 LLC; MDRE 3 LLC;             HONGJUN EQUITY
MDRE 4 LLC; and MDRE 5 LLC,              INVESTMENT PARTNERSHIP’S
                                         REPLY TO DEBTORS'
             Plaintiffs                  MEMORANDUM IN
                                         OPPOSITION TO DEFENDANT



 U.S. Bankruptcy Court - Hawaii #21-90009 Dkt # 13 Filed 06/03/21 Page 1 of 19
            vs.                         TIANJIN DINGHUI HONGJUN
                                        EQUITY INVESTMENT
TIANJIN DINGHUI HONGJUN                 PARTNERSHIP’S MOTION TO
EQUITY INVESTMENT                       DISMISS COMPLAINT [DKT 12]
PARTNERSHIP (LIMITED
PARTNERSHIP),                           HEARING
                                        Date: Thursday, June 10, 2021
            Defendant.                  Time: 10:00 a.m.
                                        Judge: Hon. Robert J. Faris

 DEFENDANT TIANJIN DINGHUI HONGJUN EQUITY INVESTMENT
    PARTNERSHIP’S REPLY TO DEBTORS' MEMORANDUM IN
OPPOSITION TO DEFENDANT TIANJIN DINGHUI HONGJUN EQUITY
 INVESTMENT PARTNERSHIP’S MOTION TO DISMISS COMPLAINT




U.S. Bankruptcy Court - Hawaii #21-90009 Dkt # 13 Filed 06/03/21 Page 2 of 19
                                        TABLE OF CONTENTS



I. INTRODUCTION ..................................................................................................1

II. THE PRESUMPTION AGAINST EXTRATERRITORIALITY APPLIES TO
11 U.S.C. § 548(a)(1) AND HRS § 651C-4(a)(2) .....................................................2

III. THE COURT MUST CONSIDER THE FRAMEWORK AGREEMENT TO
DETERMINE WHETHER THE RELEVANT CONDUCT OCCURRED IN
UNITED STATES OR IN CHINA ...........................................................................3

IV. THE RELEVANT CONDUCT OCCURRED IN CHINA .................................6

V. INTERNATIONAL COMITY MUST BE CONSIDERED IN GRANTING
THIS MOTION ........................................................................................................10

VI. TDH HAS NOT AFFIRMATELY INVOKED THE JURISDICTION OF THE
BANKRUPTCY COURT ........................................................................................11

VII. PLAINTIFFS HAVE NOT PLEADED SUFFICIENT FACTS TO SHOW
LACK OF REASONABLY EQUIVALENT VALUE AND INSOLVENCY .......13

VIII. CONCLUSION ...............................................................................................15




 U.S. Bankruptcy Court - Hawaii #21-90009 Dkt # 13 Filed 06/03/21 Page 3 of 19
                                        TABLE OF AUTHORITIES

Federal Cases
Diaz-Barba v. Kismet Acquisition, LLC, 2010 WL 2079738 (S.D. Cal. May 20,
  2010) .....................................................................................................................12
In re Aletheia Rsch. & Mgmt., Inc., 2015 WL 8483728 (B.A.P. 9th Cir. Dec. 10,
  2015) .............................................................................................................. 13, 14
In re Ampal-Am. Israel Corp., 562 B.R. 601 (Bankr. S.D.N.Y. 2017) .............. 4, 10
In re Bankr. Est. of Midland Euro Exch. Inc., 347 B.R. 708 (Bankr. C.D. Cal.
  2006), ............................................................................................................... 2, 11
In re CIL Ltd., 582 B.R. 46 (Bankr. S.D.N.Y. 2018) ............................................4, 9
In re FAH Liquidating Corp., 572 B.R. 117 (Bankr. D. Del. 2017) .................. 9, 10
In re French, 440 F.3d 145 (4th Cir. 2006) ...............................................................1
In re Maxwell Commc'n Corp. plc, 186 B.R. 807 (S.D.N.Y. 1995) ............... 8, 9, 10
In re Picard, ex rel. Bernard L. Madoff Inv. Sec. LLC, 917 F.3d 85 (2d Cir. 2019) .4
In re Sherwood Investments Overseas Ltd., Inc., 2015 WL 4486470 (Bankr. M.D.
  Fla. July 22, 2015) ..................................................................................................4
In re Zetta Jet USA, Inc., 2020 WL 7682136 (Bankr. C.D. Cal. July 29, 2020) ...2, 3
Federal Statutes
11 U.S.C. § 547 ..........................................................................................................3
11 U.S.C. § 548 ............................................................................................. 1, 2, 3, 4
11 U.S.C. § 548(a)(1) .................................................................................................2
11 U.S.C. § 550 ..........................................................................................................4
State Statutes
HRS § 651C-4(a)(2) ...............................................................................................1, 2
State Cases
Morrison v. National Australia Bank Ltd, 561 U.S. 247 (2010) ...............................3
RJR Nabisco, Inc. v. Eur. Cmty., 136 S. Ct. 2090 (2016)..........................................3
WesternGeco v. ION Geophysical Corp., 138 S. Ct. 2129 (2018) ........................3, 4




 U.S. Bankruptcy Court - Hawaii #21-90009 Dkt # 13 Filed 06/03/21 Page 4 of 19
      Defendant Tianjin Dinghui Hongjun Equity Investment Partnership ("TDH"),

by and through its counsel, Case Lombardi & Pettit, A Law Corporation, respectfully

submits its Reply to Debtors' Memorandum in Opposition to TDH's Motion to

Dismiss Complaint ("Opposition"). [Dkt # 12]

I.    INTRODUCTION

      In their Opposition, Plaintiffs neither deny that the majority of cases hold that

11 U.S.C. § 548 does not have extraterritorial application, nor contest that HRS §

651C-4(a)(2) does not apply extraterritorially. In response to the Motion, Plaintiffs

ignore and do not contest TDH's argument that Chinese law governs the Agreements

and contractual relationships among the Plaintiffs and TDH. Plaintiff are choosing

not to address this argument because under Chinse law, consideration and reasonably

equivalent value are not required for a contract to be valid and therefore, the Court

should find that the Complaint fails to state a claim because each Count is

unenforceable under the laws of China. In an effort to oppose the Motion, Plaintiffs

make the following arguments:

      (i)     This Court should adopt the reasoning of In re French, 440 F.3d 145
              (4th Cir. 2006) which has been rejected by the Ninth Circuit.

      (ii)    The relevant conduct occurred in the United States.

      (iii)   Plaintiffs pleaded sufficient facts to show lack of reasonably equivalent
              value and insolvency.




                                           1
 U.S. Bankruptcy Court - Hawaii #21-90009 Dkt # 13 Filed 06/03/21 Page 5 of 19
      Plaintiffs' arguments lack substance and merit because (a) the majority of

cases, including Ninth Circuit cases, hold that § 548 does not have extraterritorial

application; (b) this Court must consider the Framework Agreement to determine

whether the dispositive conduct occurred in the United States or in China because

the issue is the source of conduct that caused the execution of the Secured Guaranty,

Mortgages and Pledge Agreement, which allegedly depleted the property that would

have become property of the bankruptcy estate; (c) the relevant conduct occurred in

China, (d) this Court must consider international comity in evaluating the merits of

this Motion; and (e) Plaintiffs have failed to plead sufficient facts to show lack of

reasonably equivalent value and insolvency.

II.   THE PRESUMPTION AGAINST EXTRATERRITORIALITY
      APPLIES TO 11 U.S.C. § 548(a)(1) AND HRS § 651C-4(a)(2)

      In the Opposition, relying on In re Zetta Jet USA, Inc., 2020 WL 7682136

(Bankr. C.D. Cal. July 29, 2020), Plaintiffs argue that the presumption against

territoriality, applicable to all federal law, does not apply to fraudulent transfer and

fraudulent obligation cases. Plaintiffs urge this Court to adopt the reasoning of In re

French, where the Fourth Circuit applied § 548 extraterritorially.

      However, the Zetta court, citing to In re Bankr. Est. of Midland Euro Exch.

Inc., 347 B.R. 708 (Bankr. C.D. Cal. 2006), concluded that:

      [T]he Court agrees with Judge Mund that French’s reasoning is
      "convoluted" and hard to follow. Midland Euro, 347 B.R. at 719. If
      Congress "clearly," "affirmatively," and "unmistakably" intended §§

                                           2
 U.S. Bankruptcy Court - Hawaii #21-90009 Dkt # 13 Filed 06/03/21 Page 6 of 19
       547 and 548 to apply extraterritorially, it would not have expressed its
       intent in such an unclear way as the court in French thought, which has
       led to such disagreement among the courts.

In re Zetta Jet USA, Inc., 2020 WL 7682136, at *11 (Bankr. C.D. Cal. July 29, 2020).

The language used by the Zetta court clearly shows that courts in the Ninth Circuit

reject French's position consistent with U.S. Supreme Court doctrine on preclusion

of extraterritoriality established in Morrison v. National Australia Bank Ltd, 561

U.S. 247 (2010), RJR Nabisco, Inc. v. Eur. Cmty., 136 S. Ct. 2090 (2016) and

WesternGeco v. ION Geophysical Corp., 138 S. Ct. 2129 (2018).

       Importantly, the majority of cases, which follow Midland Euro, hold that 11

U.S.C. § 547 and § 548 do not have extraterritorial application. In sum, cases in the

Ninth Circuit do not support Plaintiffs' argument that the presumption against

extraterritoriality does not apply to Plaintiffs' causes of action against TDH.

III.   THE COURT MUST CONSIDER THE FRAMEWORK AGREEMENT
       TO DETERMINE WHETHER THE RELEVANT CONDUCT
       OCCURRED IN UNITED STATES OR IN CHINA

       As explained in the Motion, under the second step of the Supreme Court's

framework for analyzing extraterritorial issues, courts must analyze a statute's focus.

RJR Nabisco, Inc., 136 S. Ct. at 2101. The focus of a statute is the object of its

solicitude, which can include the conduct it seeks to regulate, as well as the parties

and interests it seeks to protect or vindicate. WesternGeco LLC, 138 S. Ct. at 2137

(citing Morrison, 561 U.S. at 267) (citations omitted). The Supreme Court advised


                                          3
 U.S. Bankruptcy Court - Hawaii #21-90009 Dkt # 13 Filed 06/03/21 Page 7 of 19
that the analysis of a statute's focus should not occur in a vacuum but should assess

the statute in concert with other provisions with which it works in tandem, and with

a view to determining how the statute has actually been applied. Id.

      To determine the conduct that is relevant in this case, this Court must consider

the "focus" of the avoidance and recovery provisions (11 U.S.C. § 548 and 11 U.S.C.

§ 550), which is "the initial transfer that depletes the property that would have

become property of the estate." In re CIL Ltd., 582 B.R. 46, 93 (Bankr. S.D.N.Y.

2018); see also In re Ampal-Am. Israel Corp., 562 B.R. 601, 613 (Bankr. S.D.N.Y.

2017) (same); In re Picard, ex rel. Bernard L. Madoff Inv. Sec. LLC, 917 F.3d 85,

91, 93, 98 (2d Cir. 2019), ("[I]n actions involving both [§ 548 and § 550], § 550(a)

regulates the debtor's initial transfer."); In re Sherwood Investments Overseas Ltd.,

Inc., 2015 WL 4486470, at *19 (Bankr. M.D. Fla. July 22, 2015) ("Courts applying

the extraterritoriality presumption to fraudulent transfers typically hold that the

proper focus is the transfers sought to be avoided, not the parties' relationship or

locus." (emphasis in original)).

      In their Opposition, Plaintiffs argue that the Framework Agreement is not a

"transfer," but rather, an obligation, so that the Court should not focus on the

Framework Agreement as "initial transfer." Opposition at 5. This argument is

meritless.




                                          4
 U.S. Bankruptcy Court - Hawaii #21-90009 Dkt # 13 Filed 06/03/21 Page 8 of 19
      The focus on the avoidance and recovery sections is on the initial transfer

that depletes the bankruptcy estate (and not on a subsequent transfer). In this case,

the initial transfer and/or obligation that depleted the property that would have

become property of the estate is the Framework Agreement. The Framework

Agreement is the initial transfer to determine the conduct that is relevant to the

analysis for the following reasons:

      i.     It is the source that caused the execution of the Secured Guaranty,

             Mortgages and Pledge Agreement, which allegedly depleted the

             property that would have become property of the bankruptcy estate. See

             Complaint ¶ 31 ("The Secured Guaranty was purportedly entered into

             pursuant to (i) a Convertible Debt Agreement . . . and (ii) a Framework

             Agreement between Debtors and multiple other persons and entities,

             including Plaintiffs."); ¶ 32 ("In connection with the Secured Guaranty,

             Hawaii MVCC executed that certain Mortgage . . ."); ¶ 82 ("In

             connection with the Convertible Debt, PLUSH purportedly executed a

             Membership Interest Pledge Agreement with Defendant . . ."). See also

             Opposition at 14 ("The obligation secured by each Mortgage arose out

             of the Secured Guaranty, which was purportedly agreed in the

             Framework Agreement.").




                                         5
 U.S. Bankruptcy Court - Hawaii #21-90009 Dkt # 13 Filed 06/03/21 Page 9 of 19
      ii.    Fundamental secured transaction law establishes that without the grant

             of a security interest, there is no viable, enforceable security agreement

             or mortgage. The creation of the security interest began with the

             Framework Agreement. In other words, "but for" the Framework

             Agreement there would be no Secured Guaranty, Pledge Agreement

             and Mortgages.

      iii.   The Framework Agreement together with the Secured Guaranty,

             Pledge Agreement and Mortgages are sought to be avoided by the

             Plaintiffs.

      Notably, Plaintiffs attempt to avoid any analysis of the Framework Agreement

in their Opposition for several reasons. First, the Framework Agreement is drafted

in Chinese, executed by 22 parties in China, all of which are foreign entities and

citizens except for Plaintiffs. Second, the Framework Agreement is governed by

Chinese law. Third, China has its own laws on fraudulent transfers that may render

a much different result if adjudicated under Chinese law. Fourth, Plaintiffs do not

want this Court to scrutinize the impact of application of Chinese law to Plaintiffs'

fraudulent transfer claims because the claims will then lack merit.

IV.   THE RELEVANT CONDUCT OCCURRED IN CHINA

      In their Opposition, Plaintiffs argue that the relevant conduct occurred in the

United States because (i) the Framework Agreement entered into by a number of


                                          6
U.S. Bankruptcy Court - Hawaii #21-90009 Dkt # 13 Filed 06/03/21 Page 10 of 19
foreign parties in China, purports to obligate Plaintiffs to perform acts in the United

States [Opposition at 17]; (ii) the Secured Guaranty pledges collateral that is located

in the United States [Opposition at 14-15]; (iii) the Pledge Agreement purports to

pledge membership interests in the LLC Plaintiffs, which are all Hawaii limited

liability companies, to TDH [Opposition at 16]; and (iv) the Mortgages were

recorded in the State of Hawaii [Opposition at 12-14]. Plaintiffs' arguments are not

factually supported. The only conduct that occurred in the United States was the

recording of the Mortgages.

      The Court, considering the Framework Agreement, together with the

Convertible Debt Agreement and the actual Loan, and all events involving the

alleged fraudulent transfers, should find that the relevant conduct occurred in China

for the following reasons:

      i.     The creation of the security interests began with the Framework
             Agreement. See Framework Agreement, Sections 8.1 (Security), 8.2
             (Pledge), 8.3 (Mortgage) and 8.4 (Realization of security interests).

      ii.    The Framework Agreement was negotiated and executed in China.

      iii.   The Framework Agreement is written in Chinese.

      iv.    The Framework Agreement is governed by Chinese law. See
             Framework Agreement, Section 16.7.

      v.     Disputes under the Framework Agreement are to be adjudicated by
             arbitration by the Shenzhen Court of International Arbitration. See
             Framework Agreement, Section 16.8.




                                          7
U.S. Bankruptcy Court - Hawaii #21-90009 Dkt # 13 Filed 06/03/21 Page 11 of 19
       vi.     All parties to the Framework Agreement other than Plaintiffs are
               foreign entities or foreign natural persons. See Framework Agreement,
               Section 1 (Definitions).1

       vii.    The lender, TDH, and the borrower, TKB, are Chinese entities. See
               Framework Agreement, Section 1.2

       viii. The currency denominations are in RMB Yuan, not US Dollars, so that
             the payments were required in RBM Yuan. See Framework Agreement,
             Sections 1.63 and 2.1.

       ix.     The Framework Agreement is the master agreement that governs all
               other agreements, including the Secured Guaranty, the Pledge
               Agreement and the Mortgages. See Framework Agreement, Section
               16.9.

       x.      The funds loaned by TDH to TKB were transferred to foreign accounts.
               Exhibit 1 of the Framework Agreement. The underlying transaction, the
               Loan, was accomplished outside of the United States.

       xi.     All Supervised Accounts and Accounts Subject to Enquiry (Exhibit 2
               of Framework Agreement) are foreign accounts (China or Hong Kong).

       xii.    Avoidance of the Framework Agreement, Secured Guaranty and
               Mortgages will impact numerous Chinese entities and individuals,
               many of whom have guaranties or pledge agreements with TDH. See
               Framework Agreement, Section 1.

       Courts have found that the relevant conduct was extraterritorial in similar

circumstances. For instance, in In re Maxwell Commc'n Corp. plc, 186 B.R. 807

(S.D.N.Y. 1995), the debtor sold significant portions of its U.S. assets and used some



1
 All parties to the Secured Guaranty other than Plaintiffs are foreign entities, including Pacific
Links International Company, which is a Cayman company.
2
 The parties to the Convertible Debt Agreement, TDH, as Lender, and TKB, as Borrower, are
Chinese entities.

                                                8
U.S. Bankruptcy Court - Hawaii #21-90009 Dkt # 13 Filed 06/03/21 Page 12 of 19
of the proceeds to repay overdraft balances to foreign banks. The court found that

transfers were extraterritorial because, among others reasons, (1) parties were all

foreign entities whose relationship was "centered in England;" (2) the antecedent

debts underlying the transfers arose from debtor's overdrafts on accounts maintained

with banks in England and governed by English law; and (3) debtor repaid its debts

by transferring funds to accounts in the U.K. Id. 817.

      In In re FAH Liquidating Corp., 572 B.R. 117 (Bankr. D. Del. 2017),

Bayerische Moteren Werke Aktiengesellschaft (BMW), a German corporation,

executed agreements with debtor, a U.S. entity, for the installation of BMW engines

and parts into debtor's vehicles. Debtor transferred $32 million to BMW. The court

held that the transfers were extraterritorial, in Germany, because (1) the agreements

specified milestones to be achieved at BMW's production facilities in Germany; (2)

the agreements had provisions mandating the forum for disputes as Munich; (3)

German law applied; and (4) the payments were required in Euros. Id. at 124-25. See

also In re CIL Ltd, 582 B.R.at 93-94 (finding that the transfer of equity interest was

extraterritorial because among other reasons, (1) it was among foreign entities and

allegedly harmed foreign creditors, and (2) it was accomplished outside the United

States).

      The recording of a mortgage in the State of Hawaii alone is not enough to

overcome the presumption against extraterritoriality of fraudulent transfer law. If the



                                          9
U.S. Bankruptcy Court - Hawaii #21-90009 Dkt # 13 Filed 06/03/21 Page 13 of 19
conduct relevant to the statute's "focus" occurred abroad, then the case involves an

impermissible extraterritorial application regardless of any other conduct that

occurred in U.S. territory. RJR, 136 S.Ct. at 2101. For example, in In re Maxwell

Commc'n Corp. plc, 186 B.R. 807, 817 (S.D.N.Y. 1995), the court stated that even

assuming the transfers were initiated in the U.S. after U.S. asset sales, this conduct

was more appropriately described as a "preparatory step" to the transfers. Similarly,

in In re FAH Liquidating Corp., 572 B.R. 117, 124 (Bankr. D. Del. 2017), although

the court recognized that the transfers originated in the U.S. from a Delaware

corporation, it concluded that these facts were insufficient to overcome the

"primarily foreign nature" of the agreements. See also In re Ampal-Am. Israel Corp.,

562 B.R. at 613-14 (Even where claims "touch and concern" the U.S., they must do

so with "sufficient force" to displace the presumption against extraterritoriality").

V.    INTERNATIONAL COMITY                     MUST      BE     CONSIDERED           IN
      GRANTING THIS MOTION

      This Court should not grant extraterritorial effect to the Complaint due to

concerns for international comity. Under the doctrine of international comity, courts

sometimes defer to the laws or interests of a foreign country and decline to exercise

the jurisdiction they otherwise have. In re Bankr. Est. of Midland Euro Exch. Inc.,

347 B.R. at 719. It is a recognition which one nation allows within its territory to the

legislative, executive or judicial acts of another nation, having due regard both to



                                          10
U.S. Bankruptcy Court - Hawaii #21-90009 Dkt # 13 Filed 06/03/21 Page 14 of 19
international duty and convenience and to the rights of its own citizens or of other

persons who are under the protection of its laws. Id at 720.

       Avoidance actions under the Bankruptcy Code and the equivalent Chinese

laws are in conflict. The conflict is not a simple conflict between two Western

nations. This is a conflict between the U.S. and the People's Republic of China, both

commercial giants in the world's economy. There is no reason to believe that the

parties to the Framework Agreement intended that U.S. bankruptcy law would apply

to their contractual arrangements. Just the opposite: the parties agreed in writing that

Chinese law would apply. And, in the event of any discrepancy between the

Framework Agreement and any other related document, the parties agreed that

Framework Agreement would apply.

       There is a dispute concerning the validity of the Mortgages so the Framework

Agreement and Chinese law apply to the dispute. This places this Court in the

untenable position of ruling on the Framework Agreement and thereby subjecting

all parties, the Chinese arbitration tribunals to the imposition of U.S. law.3

VI.    TDH HAS NOT AFFIRMATELY INVOKED THE JURISDICTION OF
       THE BANKRUPTCY COURT

       Plaintiffs argue that as a result of TDH's filing of proofs of claim in the

bankruptcy proceedings, the presumption of extraterritoriality does not apply.


3
 At the time of this Reply, there is an ongoing arbitration in China with respect to enforceability
of the terms of the Framework Agreement. See Declaration of Li Zhou [Dkt # 71-1] ¶¶ 20-34.

                                                11
U.S. Bankruptcy Court - Hawaii #21-90009 Dkt # 13 Filed 06/03/21 Page 15 of 19
Plaintiffs cite to Diaz-Barba v. Kismet Acquisition, LLC, 2010 WL 2079738, at * 7

(S.D. Cal. May 20, 2010) to support their argument, where the court stated that

"when a party affirmatively invokes the jurisdiction of the bankruptcy court, the

presumption against extraterritoriality does not apply to that party." The Diaz-Barba

court, however, held that appellants did not voluntarily submit to the jurisdiction of

the court as they were made defendants in an adversary proceeding and moved to

dismiss the complaint and only after their motion to dismiss was denied did they

voluntarily participate in the proceedings to protect their interest. Id.

       Similar to Diaz-Barba, TDH has not affirmatively invoked the jurisdiction of

this Court as TDH has been made defendant in this adversary proceeding and has

moved to dismiss the Complaint.

       In addition, the proofs of claim filed by TDH show that TDH has not

submitted to the jurisdiction of this Court with respect to the validity, amount, or

priority of the alleged fraudulent transfers because TDH indicated in sections 7, 8

and 9 of all proofs of claims the following language: "Subject to the Arbitrator's or

Court's determination of whether Chinese law or U.S. law applies."4



4
  TDH objects and this Court should not consider TDH's proofs of claim (Exhibits 1 -8) as well as
the other two exhibits (Exhibits 9 and 10) attached to the Opposition. As a general rule, a court
"may not consider any material beyond the pleadings in ruling on a Rule 12(b)(6) motion." Lee v.
City of Los Angeles, 250 F.3d 668, 688 (9th Cir. 2001). Exhibits 1-10 attached to the Opposition
are not referenced in the Complaint and therefore, the "incorporation-by-reference" doctrine does
not apply.



                                               12
U.S. Bankruptcy Court - Hawaii #21-90009 Dkt # 13 Filed 06/03/21 Page 16 of 19
VII. PLAINTIFFS HAVE NOT PLEADED SUFFICIENT FACTS TO
     SHOW LACK OF REASONABLY EQUIVALENT VALUE AND
     INSOLVENCY

      In their Opposition, Plaintiffs allege (1) they have clearly pleaded and alleged

sufficient facts regarding "reasonably equivalent value" because there are factual

allegations in the Complaint that Plaintiffs received nothing in exchange for the

transfers [Opposition at 20-23] and (2) they have pleaded sufficient facts to show

insolvency because each entity mortgaged its real property to guaranty a loan in the

amount of $60 Million [Opposition at 24-25].

      Plaintiffs cite to In re Aletheia Rsch. & Mgmt., Inc., 2015 WL 8483728

(B.A.P. 9th Cir. Dec. 10, 2015) to support their argument that pleading "Plaintiffs

did not receive any direct or indirect benefit" from the Framework Agreement, the

Convertible Debt agreement, the Secured Guaranty, the Mortgages or the

Membership Interest Pledge Agreements [Complaint ¶¶ 36, 42, 48, 54, 60, 66, 72,

78, 85] is sufficient to show lack of reasonably equivalent value.

      Aletheia is distinguishable and does not support Plaintiffs' argument. In

Aletheia, the trustee alleged that in exchange for the transfers ($5 million to an

aviation company for flight-related services), debtor received little or no value for

the flights where (1) employees took the flight for personal purposes or (2) no debtor

employees were even on board. Trustee provided a comprehensive list of the flights

in question, including the dates, names of each passenger on the flight, the flight's



                                         13
U.S. Bankruptcy Court - Hawaii #21-90009 Dkt # 13 Filed 06/03/21 Page 17 of 19
destination and the price paid to the aviation company. Based on the above facts,

the Aletheia court concluded trustee stated sufficient facts to show debtor may not

have received reasonably equivalent value from the aviation company for the

transfers. Id. at * 8. In this case, Plaintiffs rely on conclusory statements, including

"Plaintiffs did not receive any direct or indirect benefit" from the Framework

Agreement, the Convertible Debt Agreement, the Secured Guaranty, the Mortgages

or the Membership Interest Pledge Agreements. In contrast with Aletheia, Plaintiffs,

in their Complaint, provide no facts to support that they received little or no value

for the alleged fraudulent transfers. Simply stating, "Plaintiffs did not receive any

direct or indirect benefit" or "Plaintiffs received nothing" is not enough to withstand

a motion to dismiss.

      Plaintiffs state that TDH knows very well that the Plaintiffs were insolvent or

rendered insolvent by the Mortgages and other obligations that are the subject of the

Complaint, and that the insolvency is "obvious." What TDH knows or does not know

or whether the insolvency is obvious or not obvious to Plaintiffs' eyes is irrelevant

on a motion to dismiss. Instead, what is relevant on a motion to dismiss is whether

the Complaint contains sufficient facts to state a claim for relief. As fully discussed

on the Motion, the Complaint fails to plausibly allege Plaintiffs' Actual Insolvency,

Inadequate Capitalization or Intent to Incur Debt as of December 11, 2019, when the

alleged fraudulent transfers occurred.



                                          14
U.S. Bankruptcy Court - Hawaii #21-90009 Dkt # 13 Filed 06/03/21 Page 18 of 19
VIII. CONCLUSION

      Based on the foregoing, TDH requests that the Motion be granted and this

Court dismiss all Counts of the Complaint against TDH with prejudice.

      As noted on the Motion, TDH reserves the right to assert any and all defenses,

including but not limited to the following: (i) lack of jurisdiction; (ii) the abstention

doctrine; (iii) doctrine of comity of international courts; (iv) arbitration; (v) right to

a jury trial; and (vi) other remedies under the governing law of China.


DATED:              Honolulu, Hawaii,                  June 3, 2021


                                         /s/ Ted N. Pettit
                                      TED N. PETTIT
                                      MARIA AMPARO V. MCCORMICK
                                      Attorneys for Defendant
                                      TIANJIN DINGHUI HONGJUN EQUITY
                                      INVESTMENT PARTNERSHIP




                                           15
U.S. Bankruptcy Court - Hawaii #21-90009 Dkt # 13 Filed 06/03/21 Page 19 of 19
